DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-4 are currently amended.
Claims 2, 5-6 are original.
Claim 7 is withdrawn.
Claim Objections
Claim 1 objected to because of the following informalities:  
The wording of the amendment to the claimed subject matter could be re-worded and /or worded better to include that there is a difference between the shape portion of the first portion of the target shape and the measured shape as a non-contingent step of the method, where there is proper support in the specification for such amendment.  
Presently, it appears that the claimed subject matter may or may not include an excess and lacking portions (see instant Fig. 8 regarding the control loop of the specifying step and measuring step).  
Examiner recommends capturing that the shape includes a lacking and excess portion in separate regions when the measured shape is compared to the target shape where there is proper support in the specification for such amendment.  
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive.
	Argument: Applicant argues that Yoshida fails to disclose certain steps of the recited method regarding the excess and lacking portions.  Remarks pp. 5-7.
This is not found persuasive because the limitations argued were, and still are, considered contingent limitations.  See MPEP 2111.04 regarding the BRI of contingent limitations in method claims.
The claims are read in light of the specification and figures.  When the excess portion and lacking portion are determined from the comparison of the data determined in the measuring step and the target shape data (see instant Fig. 8 – regarding the contingency in the process flow chart), if there is no error in the fabrication of the manufactured object, then no shape information will correspond to the excess and lacking portions, thereby no additional cutting or ejecting of molten material is required.  Under such circumstances, Yoshida anticipates the recited shaping, cutting and measuring steps (see Yoshida [0003]-[0004] and [0027]).
Examiner recommends, where there is proper support in the specification, further amendment to the claimed subject matter more positively reciting that the measurement step determines a deviation of the manufactured shape data / information from the shape data of the target shape of the three-dimensional shaped article; and / or that the specifying step determines what materials to cut based upon the difference between the target shape and the measured shape with a margin of error of the cutting allowance.  If this does not make sense, Examiner further recommends an Interview to discuss the hypothetical amendment that Examiner envisions as overcoming Yoshida’s anticipation claim interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2018/0290387).
Regarding claim 1, Yoshida discloses: a method (see method of [0028]) for producing a three-dimensional article (see title, abs – an article is produced by the method), comprising:
A first shaping step (see shape of the three-dimensional object of abs, [0004] shaping step) of shaping a first portion (most any portion can be considered a first portion) constituting at least a part (most any section or build-up of material can be considered a part of the 3D object) of the three-dimensional shaped article but less than an entire three-dimensional shaped article (see portion of article of [0004]), by ejecting (see discharge from nozzle of [0012]) by melting a material containing a thermoplastic resin (see thermoplastic resin of [0007]) according to shaping data (see three-dimensional data of abs, [0003]) generated (see controller of abs, [0006] – the controller generates / manipulates the shape data) based upon a shape from adding a cutting allowance (see cutting device of [0003]-[0004] – all cutting devices have a cutting allowance when cutting the object shaped – see outermost portion – the BRI of a cutting allowance is NOT a threshold of acceptable tolerance from the shape data to the manufactured object data – as the measuring step does not require this linking of the shaping step and measuring step and cutting step under the current claim construction) for cutting processing to a target shape of the three-dimensional shaped article;
A cutting step (see [0003] and [0027] – cutting step) of performing the cutting processing for the first portion;
A measuring step (see measured surface shape of abs, measuring device of [0003]-[0004]) of obtaining a measured shape of the first portion by measuring a shape of the first portion;
A specifying step (see [0004] – the specifying step is satisfied by the controller when it calculates / determines the excess portion to be subsequently removed iteratively / repeatedly – see [0027] the measuring occurs repeatedly) of specifying an excess portion (see extra portion of abs.) and a lacking portion (the lacking portion is the portion to be further manufactured – see [0007] – the lacking portion is still being additively manufactured) of the first portion by comparing a shape of a portion corresponding to the first portion of the target shape with the measured shape.
That when the excess portion was specified, an additional cutting step (see sequential cutting of [0004], [0007] – scan head of [0027] – in the event that there is not an additional excess portion, this can be considered a type of contingent limitation not required by the claimed subject matter); and when a lacking portion was specified an additional shaping step of ejecting the molten material (see heater of [0026] – the thermoplastic material of Yoshida is interpreted as heated / molten) so as to fill the specified lacking portion (can be considered contingent – if there was not an excess portion, there will not be a specified lacking portion which is / needs to be filled).
Regarding claim 2, Yoshida discloses: wherein in the specifying step, the excess portion is specified by comparing (see determination of which portion of the three-dimensional object is to be cut in [0004]) a shape of a portion corresponding to the first portion of the target shape with the measured shape, and
The lacking portion (see [0027] – the lacking portion is interpreted that the scan pitch is concave / convex – [0002] details that the thermoplastic resin is softened and then cured after discharge) of the first portion is specified by comparing a shape of a portion corresponding to the first portion of a shape resulting from adding the cutting allowance to the target shape with the measured shape.
Regarding claims 3-4, Yoshida discloses: an additional shaping step after the cutting step.  Yoshida does recognize that the steps may be repeated as needed and is considered to anticipate a method with two shaping steps with cutting and measuring/determining steps therebetween.  The cutting step being performed between the first and second shaping steps is interpreted as read on by Yoshida ([0027] – see repeated measurement and cutting steps of Yoshida).
Regarding claim 5, Yoshida necessarily measured the inside of the first portion (that is the positively filled space of the object manufactured of Yoshida – see Figs. 4-8).
Regarding claim 6, Yoshida discloses: wherein in the measuring step, a shape of a predetermined portion of the first portion is measured (most any measured portion can be considered the first portion and a predetermined portion – see Figs. 4-8). 
Conclusion
Citation of related, pertinent prior art: Ishimoto (US 10124409) claims 1-2, 4;  Zhang (US 2019/0283184) [0042]; Murao (US 2021/0053279) [0061], [0083]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743